PER CURIAM.
We affirm the order of the trial court modifying the final judgment of dissolution, but we reverse the award of attorney’s fees to appellee. The trial court received no evidence as to the services performed by appellee’s attorney or as to the value of those services, and so it was without authority to make an award. Nivens v. Nivens, 312 So.2d 201 (Fla. 2d DCA 1975). Accordingly, we remand the case for rede-termination of attorney’s fees.
GRIMES, C. J., and SCHEB and OTT, JJ., concur.